Case 2:20-cv-08696-JFW-KS Document’l4 Filed 10/12/20 Page 1of2 Page ID #:83

POS-010

ATTORNEY OF PARTY WITHOUT ATTORNEY (Name, State Bar number, and address): FOR COURT USE ONLY
MARCUS F. CHANEY 245227 [ 1
JOHNSON & PHAM, LLP ! (QQ)
6355 TOPANGA CANYON BL., SUITE 326
WOODLAND HILLS, CA 91367

TELEPHONE: (818) 888-7540
ATTORNEY FOR; PLAINTIFF

USDC - LOS ANGELES

STREET ADDRESS: per rule 2.150 (a) (8):

MAILING appRress: the address of the court is not required
CITY AND ZIP CODE:

BRANCH NAME:

 

l I

Plaintiff BMW OF NORTH AMERICA, LLC. CASE NUMBER:
Defendant INOVIT INC. 2:20-CV-08696-JFW-KS
Clit. Ref. or File No.:
PROOF OF SERVICE OF SUMMONS NA

(Separate proof of service is required for each party served.)
1. At the time of service I was at least 18 years of age and not a party to this action.

2. I served copies of:
SUMMONS; COMPLAINT; CIVIL COVER SHEET; CERTIFICATION AND NOTICE OF
INTERESTED PARTIES; CORPORATE DISCLOSURE STATEMENT; AO120 TRADEMARKS REPORT;
AO120 PATENTS REPORT; NOTICE OF ASSIGNMENT TO UNITED STATES JUDGE; NOTICE TO
PARTIES OF COURT-DIRECTED ADR PROGRAM; NOTICE OF RELATED CASES; STANDING
ORDER

3. a. [XX] party served
INOVIT INC., A CALIFORNIA CORPORATION

b. (XX] Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent {and not
a person under item 5b on whom substituted service was made) (specify name and relationship to the party
named in item 3a):

Luis Xu, REGISTERED AGENT

4. Address where the party was served: 9040 TELSTAR AVE., STE. 127
EL MONTE, CA 91731

5. I served the party (check proper box)
a. [XX] by personal service. I personally delivered the documents list in item 2 to the party or person authorized
to receive service of process for the party (1) on (date): 10/02/20 (2) at (time): 2:03 pm.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4) (_ I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be
gerved at the place where the copies were left (Code Civ. Proc., 415.20). I mailed the documents
on (date): from (city): ox [__] a declaration of mailing is attached.
(5) [_ I attach a declaration of diligence stating actions taken first to attempt personal service.
Page 1 of 2
Computer-generated form PROOF OF SERVICE OF SUMMON: rT i Civil Procedure, 417.10
Judicial Council of California
peice Sl anc TL LUO
Case 2:20-cv-08696-JFW-KS Document 14 Filed 10/12/20 Page 2 of 2 Page ID #:84

Plaintiff BMW OF NORTH AMERICA, LLC. CASE NUMBER:
Defendant INOVIT INC. 2:20-CV-08696-JFW-KS

cs [] by mail and acknowledgment of receipt of service, I mailed the documents listed
in item 2 to the party, to the address shown in Item 4, by first-class mail,
postage prepaid.

(1) on (date): (2) from (city):

(3) [__] with two copies of the Notice and Acknowledgment of Receipt (form 982 (a) (4)
and a postage paid return envelope addressed to me. (Attach completed
Notice and Acknowledgement of Receipt (form 982(a) (4).) (Code of Civ.
Proc., 415.30) .)

(4) [ ] to an address outside California with return receipt requested.
(Code Civ. Proc., 415.40)
a. [ J by other means specify means of service and authorizing code section):

6. The "Notice to the Person Served" (on the summons) was completed as follows:
a.[ ] as an individual defendant.
b. [ ] as the person sued under the fictitious name of (specify) :

c.[ ] as occupant/tenant.
d. [XX] on behalf of:
INOVIT INC., A CALIFORNIA CORPORATION

under the following Code of Civil Procedure section:
[XX] ccp 416.10 (corporation)

[ 416.60 (minor)
[ ] 416.20 (defunct corporation) [

[

[

]
] 416.70 (ward or conservatee)
] 416.30 (joint stock or company association) | 416.90 (authorized person)
] 416.40 (association or partnership) ] 415.46 (occupant/tenant)
] 416.50 (public entity) [ ] other:

] ccp 415.95 (business organization, form unknown)

7. Person who served papers
a. Name: K. CURIEL
b. Address: 5632 Van Nuys Blvd., # 240 Van Nuys CA 91401
¢. Telephone number: (213) 928-7247
d. The fee for service was: § 80.00 (recoverable under CCP1033.5(a) (4) (B))
e. I am:
(1) [_] not a registered California process server.
(2) [_] exempt from registration under Business and Professions Code
Section 22350 (b).
(3) [XX] registered California process server:
(i) [__] owner {_] Employee [XX] Independent contractor.
(ii) Registration No.: PS-001368
(iii) County: RIVERSIDE

8. [XX] I declare under penalty of perjury under the laws of the State of California that
the foregoing is true and correct.
or
oe {_] I am a California sheriff or marshal and I certify that the foregoing is tfue and correct.

pate: 10/05/20

 

K. CURIEL
(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) (SIGNATURE)

Page 2 of 2
Computer-generated form PROOF OF SERVICE OF SUMMONS Code of Civil Procedure, 417.10
Judicial Council of California
POS-010 (Rev. January 1, 2007) GO: 11
